       Case 4:20-cv-00439-WS-MAF Document 6 Filed 10/15/20 Page 1 of 2




                                                                              Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




MARK PARDEA,
A–087–583–912,
      Petitioner,

v.                                                          4:20cv439–WS/MAF

WILLIAM BARR, United States
Attorney General, and JOHN KELLY,
Secretary of D.H.S.,

      Respondents.



                              ORDER OF DISMISSAL
      Before the court is the magistrate judge's report and recommendation (ECF

No. 3) docketed September 14, 2020. The magistrate judge recommends that the

petitioner's petition for writ of habeas corpus be dismissed for lack of jurisdiction.
      On September 28, 2020, the petitioner's copy of the report and

recommendation was returned to the clerk's office by the post office. The envelope
was stamped: “Return to Sender, Refused, Unable to Forward.” See ECF No. 4.

Although it is his responsibility to do so, the petitioner has not provided the court

with a current address.
       Case 4:20-cv-00439-WS-MAF Document 6 Filed 10/15/20 Page 2 of 2




                                                                           Page 2 of 2

      Upon review of the record, this court has determined that the

recommendation of dismissal should be adopted.
      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation is adopted and

incorporated by reference in this order of the court.
      2. The petitioner’s petition for writ of habeas corpus is DISMISSED for lack

of jurisdiction.

      3. The clerk shall enter judgment stating: “All claims against William Barr
and John Kelly are dismissed for lack of jurisdiction.”
      DONE AND ORDERED this             15th     day of   October     , 2020.



                                 s/ William Stafford
                                 WILLIAM STAFFORD
                                 SENIOR UNITED STATES DISTRICT JUDGE
